Citation Nr: 0908106	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from February 22, 1983 to 
November 8, 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the San Juan, Puerto Rico, Regional Office (RO), 
which denied the  Veteran's claim of entitlement to a TDIU.  
He perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for: status 
post primary repair flexi carpi radialis tendon of the left, 
non-dominant hand, history of carpal tunnel syndrome left, 
left wrist decreased range of motion and decreased strength, 
post traumatic neuropathy, rated as 60 percent disabling; and 
right hand carpal tunnel syndrome, rated as 10 percent 
disabling.  

2.  The Veteran's service-connected disabilities, when 
evaluated in association with his education and occupational 
experience, have rendered him unable to obtain and retain 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Legal Analysis-TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The record indicates that the Veteran is currently service-
connected for: status post primary repair flexi carpi 
radialis tendon of the left, nondominant hand, history of 
carpal tunnel syndrome left, left wrist decreased range of 
motion and decreased strength, post traumatic neuropathy, 
rated as 60 percent disabling; and right hand carpal tunnel 
syndrome, rated as 10 percent disabling.  His combined 
disability evaluation is 70 percent.  

The record indicates that, in a June 1988 decision, the 
Social Security Administration (SSA) determined that the 
Veteran had not been engaged in substantial gainful 
employment since December 3, 1986 due to major depression.  
It was also noted that the Veteran had residuals of 
lacerations to the left wrist.  

During a general VA examination in June 2005, it was noted 
that the Veteran has been unemployed since 1983; prior to 
1983, he was a heavy equipment operator.  The Veteran 
indicated that he experiences flare-ups of pain in the right 
wrist depending on physical activity with his hands and 
weather changes.  The Veteran stated that limitation of 
motion of the left wrist joint and limited use of the left 
hand was permanent and always present.  Following the 
examination, the pertinent diagnoses included: right carpal 
tunnel syndrome; status post left flexicarpi radialis tendon 
repair; hypothyroidism; depressive disorder by history; 
status post elbow dislocation; degenerative disc disease with 
disc herniation in the lumbar spine; hyperlipidemia; and 
multilevel cervical degenerative disc disease and disc 
herniation.  The examiner stated, based on history, findings 
at physical examination and radiological studies results, 
Veteran is not able to secure a financially gainful job due 
mainly to lumbar and cervical conditions.  Right elbow injury 
is recent and recovery from it would determine its 
contribution to unemployability.  The examiner observed that 
the only type of job performed by Veteran is heavy machine 
operating which significantly depends on optimal condition of 
hands, wrists, elbows, shoulders and arms for performing it 
adequately on a regular basis.  Hence, service connected 
conditions of loss of use of hand and carpal tunnel syndrome 
are also a contributing factor for the Veteran's 
unemployability.  

The Veteran was also afforded a peripheral nerves examination 
in June 2005.  Following the examination, the Veteran was 
diagnosed with status post left flexor carpi radialis tendon 
repair and right carpal tunnel syndrome, rendering loss of 
use of left hand and with functional disability in the right 
hand as described.  The examiner stated that the Veteran has 
been unemployed due to the described functional limitation, 
certainly interfering with duties such as a cook, mechanic, 
heavy equipment operator or any other occupation in which 
gross or fine hand movements are required.  

Moreover, during a clinical visit in February 2006, the 
Veteran complained of marked sensation of 3rd to 5th finger 
numbness since weeks ago; he also complained of marked pain 
at the base of the 3rd MCP joint and trigger sensation.  The 
Veteran indicated that the pain was affecting activities of 
daily living.  His left hand was not functional since years 
ago.  The assessment was recurrent history of carpal tunnel 
syndrome with no complete response to physical treatment and 
splinting; hand surgery will be consulted.  

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment cause by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.  

In this regard, the Board notes that there is evidence 
supporting the claim as to whether the Veteran is considered 
unemployable as a result of his service-connected disorders.  
Significantly, while the VA examiner stated that Veteran is 
not able to secure a financially gainful job due mainly to 
lumbar and cervical conditions, he also stated that service 
connected conditions of loss of use of hand and carpal tunnel 
syndrome are also a contributing factor for the Veteran's 
unemployability.  Moreover, following the peripheral nerves 
examination, the VA examiner stated that the Veteran has been 
unemployed due to loss of use of left hand and with 
functional disability in the right hand, certainly 
interfering with duties such as a cook, mechanic, heavy 
equipment operator or any other occupation in which gross or 
fine hand movements are required.  

At this time, the Board is presented with a Veteran with 
several physical impairments.  It is noteworthy that, during 
the clinical visit in February 2006, the Veteran complained 
of marked pain in the hands and numbness all of which were 
affecting his activities of daily living.  And, while the VA 
examiners did not clearly indicate that the Veteran was 
unemployable due solely to his service-connected 
disabilities, the evidence of record shows that the Veteran 
is unemployable due to impairment caused by the loss of use 
of left hand and with functional disability in the right 
hand.  The Board further observes that the Veteran has 
somewhat limited education and occupational experience; the 
Veteran only has a high school education, and his last job 
was as a construction worker.  Given this evidence, and after 
resolving all doubt in the Veteran's favor, the Board is 
satisfied that his service-connected disabilities involving 
his hands render him unable to obtain or maintain 
substantially gainful employment.  As such, the criteria for 
entitlement to TDIU have been met.  Therefore, with 
application of the provisions of 38 C.F.R. § 4.16(a), the 
Board finds that the evidentiary record supports a grant of 
entitlement to a TDIU.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


